DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “311” has been used to designate both a solid portion and a concave notch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4701074, Hall.
	In regards to claim 1, in Figures 1 and 3 and paragraphs detailing said figures, Hall discloses a quick-locking union connector for connecting a first pipe with a second pipe, comprising: an interior male unit (11), one end of the interior male unit configured to have a male connection portion that is connected to the first pipe, the opposite end of the interior male unit configured to have a male inner sleeve, the male inner sleeve comprising a outside peripheral surface, wherein an annular locking groove (13) and at least one sealing groove are formed circumferentially on the outside peripheral surface, the annular locking groove is adjacent to the male connection portion, and the sealing groove, installed with an o-ring seal (14), is distant to the male connection portion; an exterior female unit (16) engaging the interior male unit, one end of the exterior female unit configured to have a female connection portion that is attached to the second pipe, the opposite end of the exterior female unit configured to have a female outer sleeve that comprises an inside peripheral surface, and at least one bore slot (25) penetrating through the female outer sleeve in an outside-to-inside manner, wherein when the interior male unit and exterior female unit are brought into engagement with each other, 
In regards to claim 3, in Figures 1 and 3 and paragraphs detailing said figures, Hall discloses the locking unit comprises a grip to facilitate rotating the locking unit.
In regards to claim 6, in Figures 1 and 3 and paragraphs detailing said figures, Hall discloses the inside peripheral surface comprises an inner oblique chamfer-surface that restricts an extent that the male inner sleeve penetrates into the female outer 
In regards to claim 7, in Figures 1 and 3 and paragraphs detailing said figures, Hall discloses the outside peripheral surface fittingly abuts an edge of the female connection portion.
In regards to claim 9, in Figures 1 and 3 and paragraphs detailing said figures, Hall discloses a contour curvature of the concave notch is greater than a contour curvature of the inside peripheral surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall.
In regards to claims 4 and 5, Hall discloses the claimed invention except for a number of the at least one sealing groove and bore slot being two. It would have been obvious to one having ordinary skill in the art at the time of filing to modify a number of the at least one sealing groove and bore slot with two sealing grooves and bore slots, since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Allowable Subject Matter
Claims 2, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679